Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-20-00193-CV

                        IN RE Michael Andrew DAVIS and Waterfleet, LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 15, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 1, 2020, relators filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 19-CI-13387, styled Keith Michael Bratten v. Michael Andrew Davis and
Waterfleet, LLC, pending in the 224th Judicial District Court, Bexar County, Texas. The Honorable Karen Pozza
signed the order at issue in this proceeding.